DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      GUSTAVO A. BASMESON,
                            Appellant,

                                     v.

                        MELBA R. BASMESON,
                             Appellee.

                              No. 4D19-2568

                              [April 23, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No.
502017DR011822XXXXSB.

  Gustavo A. Basmeson, David, Chiriqui, Republic of Panamá, pro se.

   Jane Kreusler-Walsh, Rebecca Mercier Vargas and Stephanie L.
Serafin of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm Beach, and
Jeffery Jones of Legal Aid Society of Palm Beach County, West Palm
Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.